Citation Nr: 1014923	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which in pertinent part, denied the benefit 
sought on appeal.  

The Board notes that in the July 2006 rating decision, the RO 
also denied a claim for service connection for bilateral 
hearing loss.  The Veteran initiated an appeal on the matter, 
but he failed to submit a timely substantive appeal and as 
such, that issue is no longer before the Board.  

In December 2009, the Veteran testified before the 
undersigned during a videoconference hearing held at the 
Central Office in Washington, District of Columbia.  A copy 
of the transcript has been associated with the claim folder. 

During the Board Hearing, the Veteran stated that he would 
like to reopen his claim for service connection for bilateral 
hearing loss.  This matter has not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it referred to 
the AOJ for appropriate action.  


FINDING OF FACT

After resolving all doubt in the Veteran's favor, the 
evidence of record is at least in equipoise as to the 
question of whether the Veteran's tinnitus was incurred 
during service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103A, 5107, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).   Since the 
full benefit is being granted in this case (service 
connection for tinnitus), there can be no prejudice regarding 
VA's duty to notify or assist the Veteran.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  

2.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury, 
which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including other 
organic diseases of the nervous system, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology from the condition noted in service and the 
currently claimed disability.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b). 

Further, lay statements (or statements by one not trained in 
the medical field) are considered to be competent evidence 
when describing the symptoms, of a disease or disability or 
an injury, which only the individual can perceive.  Medical 
diagnoses, however, require some medical training.  When the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

In this case, the Veteran claims entitlement to service 
connection for tinnitus.  Specifically, he attributes his 
tinnitus to injury caused by exposure to combat noise, 
gunfire noise, and diesel engine noise while in service.  

At the outset, the Board notes that a review of the Veteran's 
service records reflects his participation in campaigns in 
Vietnam and he has received a Purple Heart and a Combat 
Action Ribbon, which establishes combat with the enemy.  The 
Veteran has testified that during service he was exposed to 
combat noise and gunfire noise.  In particular, he testified 
to acoustic trauma from a gunfire, combat noise, and mortar 
explosion during service.  This type of acoustic trauma is 
consistent with the circumstances, conditions, or hardships 
of service during a war period.  Pursuant to 38 U.S.C.A. 
§ 1154(b), the Board finds that the Veteran was exposed to 
acoustic traumas in service, including as part of the combat 
against the enemy; therefore, the element of in-service 
exposure to acoustic trauma has been established.  

The record shows that the Veteran has a current diagnosis for 
tinnitus.  See VA examination report dated August 2007.  The 
sole remaining question on appeal is whether the Veteran's 
tinnitus is related to his inservice noise exposure.  Here, 
the Board finds that the weight of the evidence for and 
against the claim is in approximate balance.  

A review of the Veteran's service treatment records does not 
show any complaints, treatment or diagnosis for tinnitus in 
service.  A July 1969 shows that the Veteran sought treatment 
for an ear infection in his right ear.  Several treatments 
records from November 1969 show that the Veteran again 
complained of ear pain, and he was diagnosed and treated for 
otitis externa, bilaterally.  A report of the February 1970 
separation examination shows that the Veteran's ears were 
evaluated as normal and it was showed that his hearing was 
15/15, bilaterally on whispered voice testing. 

The record next contains the reports from four pertinent 
evaluations in conjunction with his claim - one by a private 
audiologist and three by VA. 

In a report from a December 2005 private hearing evaluation, 
the private audiologist noted that the Veteran reported 
symptoms of bilateral tinnitus (ringing) for approximately 
35.  The audiologist noted that the Veteran reported a 
history of inservice noise exposure from engines, artillery 
fire, and a history of post-service occupational noise 
exposure without the use of hearing protection.  

In June 2006, the Veteran was afforded a VA audiological 
examination in conjunction with his claim.  In that 
examination report, the VA examiner noted that the Veteran 
complained of constant tinnitus and the Veteran's report of 
experiencing ringing in his ears since service.  The VA 
examiner also noted the Veteran's inservice noise exposure, 
the lack of inservice complaints of tinnitus, and the 
Veteran's history of post-service noise exposure.  The VA 
examiner stated that he could not render an opinion without 
medical findings from an ear, nose, and throat (ENT) 
examination.  

The Veteran underwent a VA ENT examination in July 2006.  In 
that examination report, the VA examiner noted the Veteran's 
complaints of tinnitus, but based on findings from the 
audiogram, he found that it was less likely than not that the 
Veteran had significant tinnitus.  It was noted that the 
claims folder did not contain the Veteran's entrance and 
separation examination reports from his service.  In a June 
2007 addendum, the VA examiner reported that after of review 
of these service examination reports, he confirmed his 
medical findings from the July 2006 examination report. 

In August 2007, the Veteran was afforded another VA 
audiological examination.  A review of the examination report 
shows that the Veteran was diagnosed with tinnitus, 
bilaterally.  The VA examiner concluded that it was less 
likely than not that the Veteran's tinnitus was related to 
his inservice noise exposure.  The VA examiner noted that 
although the Veteran reported the onset of his tinnitus was 
in service, a review of the service treatment records did not 
show any complaints of tinnitus.  The VA examiner could not 
state whether the Veteran's tinnitus was related to his 
history of inservice ear infections.  

The Veteran maintains that he has experienced tinnitus, 
bilaterally since service and it is the result of inservice 
noise exposure from combat activities and diesel engines.  
Although the record shows that the July 2006 VA examiner 
found that the objective evidence did not show that the 
Veteran had "significant" tinnitus, Veteran consistently 
reported that he experiences "ringing" in his ears since 
service.  The Veteran is competent to attest that he has 
tinnitus and to report when tinnitus began. By its nature 
tinnitus is a ringing in the ears that can be detected by the 
Veteran and is not likely something that can be measured by a 
medical professional.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (providing that ringing in the ears is 
capable of lay observation).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where there is of record lay evidence of in-service tinnitus 
and of tinnitus ever since service and medical evidence of a 
current diagnosis, such evidence suffices to indicate that 
disability may be associated with active service.
  
The Board acknowledges the August 2007 VA examiner's opinion 
that the Veteran's tinnitus is not likely related to his 
inservice noise exposure.  The examiner based his opinion 
regarding the lack of complaint or treatment for tinnitus in 
the medical records and the Veteran's reports of post-service 
noise exposure.  The Veteran, however, has consistently 
maintained that he has experienced symptoms of tinnitus since 
service. 

Given the nature of tinnitus, the Veteran is the only one who 
is competent to state when he began to perceive tinnitus.  
The Veteran has credibly stated that his tinnitus began in 
service and that it has continued thereafter.  Further, the 
Board finds that the Veteran's current tinnitus is consistent 
with the circumstances, conditions, or hardships of in-
service combat.  Here, given the findings of established 
acoustic trauma in service and the Veteran's own competent 
lay testimony of chronic symptoms of tinnitus in service and 
thereafter, the Board concludes that the Veteran's 
description of his tinnitus is sufficient to outweigh the VA 
examiners' findings that tinnitus was not incurred during 
service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  Consequently, resolving any doubt in the Veteran's 
favor, the Board finds that the Veteran's tinnitus is likely 
related to service.  Hence, service connection for the 
disability is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
C.L. KRASINSKI 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


